DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered but they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stamm et al. (US 2013/0345971, hereinafter “Stamm”) in view of Gong et al. (WO 2020/181996, machine translation included, hereinafter “Gong”).	Regarding claim 1, Stamm discloses a method for displaying service cards, comprising (Figs. 1 and 8, user interface 12):	acquiring a plurality of service cards, wherein each of the plurality of service cards is configured to realize one or more functions (Fig. 1; [0013-0014, 0031-0032, 0034, 0039-0040, 0042, 0048, 0070, 0088, 0098, 0100], [0100] “computing device 10 may present one or more information cards within user interface 14 at a display device (e.g., the presence-sensitive screen)” travel function, navigation function, for example); and	displaying the plurality of service cards, or reorganizing and then displaying at least two of said service cards, according to presentation requirements, wherein the presentation requirements comprise a presentation requirement generated according to user information (Fig. 1; [0013-0014, 0031-0032, 0034, 0039-0040, 0042, 0048, 0070, 0088, 0098, 0100], user interface 12 has presentation requirements ([0025] user information relevant to a particular time and place where the user is located to generate graphical indications); [0100], computing device may display a plurality of service cards),	wherein the plurality of service cards comprise:	a service card including different services generated by disassembling different services of an application according to different functions (Fig. 1, [0031-0032], flight and movie information for different service cards based on time information and location information of the user by disassembling mined data from previous communications such as emails, browsing history, etc.).	Stamm does not explicitly disclose such that the service card includes a part of services of the application and a shortcut portal to start a service.	Gong teaches to have an application page such as a travel application page with an application service card layer that integrates multiple shortcut service functions (Machine translation, page 6, first paragraph, lines 1-2 and tenth paragraph, lines 3-5).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of displaying service cards of Stamm to have the service card include a part of services of the application and a shortcut portal to start a service, such as taught by Gong, for the purpose of providing convenience to users to use the shortcut functions (Gong, tenth paragraph, lines 4-5).
	Regarding claim 8, Stamm discloses a device for displaying service cards, comprising (Fig. 1, computing device 10 having user interface 12): 	a processor (Fig. 2, [0050], one or more processors );	27a memory for storing instructions executable by the processor (Fig. 2, one or more storage devices 48); 	wherein the processor is configured to: 	acquire a plurality of service cards, wherein each of the plurality of service cards is configured to realize one or more functions (Fig. 1; [0013-0014, 0031-0032, 0034, 0039-0040, 0042, 0048, 0070, 0088, 0098, 0100], [0100] “computing device 10 may present one or more information cards within user interface 14 at a display device (e.g., the presence-sensitive screen)” travel function, navigation function, for example); and	display the plurality of  service cards, or reorganize and then display at least two of the plurality of service cards, according to presentation requirements, wherein the presentation requirements comprise a presentation requirement generated according to user information (Fig. 1; [0013-0014, 0031-0032, 0034, 0039-0040, 0042, 0048, 0070, 0088, 0098, 0100], user interface 12 has presentation requirements ([0025] user information relevant to a particular time and place where the user is located to generate graphical indications); [0100], computing device may display a plurality of service cards),	wherein the plurality of service cards comprise:	a service card including different services generated by disassembling different services of an application according to the different functions (Fig. 1, [0031-0032], flight and movie information for different service cards based on time information and location information of the user by disassembling mined data from previous communications such as emails, browsing history, etc.).	Stamm does not explicitly disclose such that the service card includes a part of services of the application and a shortcut portal to start a service.	Gong teaches to have an application page such as a travel application page with an application service card layer that integrates multiple shortcut service functions (Machine translation, page 6, first paragraph, lines 1-2 and tenth paragraph, lines 3-5).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for displaying service cards of Stamm to have the service card include a part of services of the application and a shortcut portal to start a service, such as taught by Gong, for the purpose of providing convenience to users to use the shortcut functions (Gong, tenth paragraph, lines 4-5). 
	Regarding claim 15, Stamm discloses a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a mobile terminal, causes the mobile terminal to perform a method for displaying service cards, the method comprising (Figs. 1 and 2, device 10 having one or more storage devices 48 and one or more processors 40):	acquiring a plurality of service cards, wherein each of the plurality of service cards is configured to realize one or more functions (Fig. 1; [0013-0014, 0031-0032, 0034, 0039-0040, 0042, 0048, 0070, 0088, 0098, 0100], [0100] “computing device 10 may present one or more information cards within user interface 14 at a display device (e.g., the presence-sensitive screen)” travel function, navigation function, for example); and 	displaying the plurality of service cards, or reorganizing and then displaying at least two of the plurality of service cards, according to presentation requirements, wherein the presentation requirements comprise a presentation requirement generated according to user information (Fig. 1; [0013-0014, 0031-0032, 0034, 0039-0040, 0042, 0048, 0070, 0088, 0098, 0100], user interface 12 has presentation requirements ([0025] user information relevant to a particular time and place where the user is located to generate graphical indications); [0100], computing device may display a plurality of service cards),	wherein the plurality of service cards comprise:	a service card including different services generated by disassembling different services of an application according to the different functions (Fig. 1, [0031-0032], flight and movie information for different service cards based on time information and location information of the user by disassembling mined data from previous communications such as emails, browsing history, etc.).	Stamm does not explicitly disclose such that the service card include a part of services of the application and a shortcut portal to start a service.	Gong teaches to have an application page such as a travel application page with an application service card layer that integrates multiple shortcut service functions (Machine translation, page 6, first paragraph, lines 1-2 and tenth paragraph, lines 3-5).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable medium for performing a method of displaying service cards of Stamm to have the service card include a part of services of the application and a shortcut portal to start a service, such as taught by Gong, for the purpose of providing convenience to users to use the shortcut functions (Gong, tenth paragraph, lines 4-5).
	Regarding claim 16, Stamm as modified by Gong discloses a mobile phone implementing the method of claim 1, comprising a display screen configured to display service cards among the plurality of service cards corresponding to related application scenes (Stamm, Fig. 1, [0022], mobile phone with an LCD display, OLED display, etc.; [0100], displaying a plurality of service cards on the user interface 12 of the display of the device 10).
Claims 4-7, 11-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stamm in view of Gong as applied to claims 1, 8 and 15-16, and further in view of Louch (US 2015/0346957, cited by Applicant).
	Regarding claim 4, Stamm as modified by Gong discloses the method of claim 1, but does not explicitly disclose wherein the displaying the plurality of service cards, or reorganizing and then displaying at least two of the plurality of service cards, according to the presentation requirements comprises:	26when the presentation requirement comprises a service card for a single event, displaying one service card for reminding the user of one to-do item; or, 	when the presentation requirement comprises multiple service cards for a plurality of items, displaying the multiple service cards for reminding the user of the plurality of to-do items; or	when the presentation requirement comprises at least two service cards for at least two related items, reorganizing and then displaying the at least two service cards for reminding the user of the at least two related to-do items.	Louch discloses wherein the displaying the plurality of service cards, or reorganizing and then displaying at least two of the plurality of service cards, according to the presentation requirements comprises:	26when the presentation requirement comprises a service card for a single event, displaying one service card for reminding the user of one to-do item (Louch, [0094], calendar module or application 148 includes presentation requirements for creating, displaying, modifying, and storing calendar entries, such as “to do lists”); or, 	when the presentation requirement comprises multiple service cards for a plurality of items, displaying the multiple service cards for reminding the user of the plurality of to-do items (Louch, [0094], calendar module or application 148 includes presentation requirements for creating, displaying, modifying, and storing calendar entries, such as “to do lists” with each list being a service card; Additionally, the Examiner considers this claim limitation optional because of “or”); or	when the presentation requirement comprises at least two service cards for at least two related items, reorganizing and then displaying the at least two service cards for reminding the user of the at least two related to-do items (Louch, [0094], calendar module or application 148 includes presentation requirements for creating, displaying, modifying, and storing calendar entries, such as “to do lists” for multiple items that are updated when modifying the list; Additionally, the Examiner considers this claim limitation optional because of “or”).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for displaying service cards of Stamm and Gong to have wherein the displaying the plurality of service cards, or reorganizing and then displaying at least two of the plurality of service cards, according to the presentation requirements comprises: 26when the presentation requirement comprises a service card for a single event, displaying one service card for reminding the user of one to-do item; or, when the presentation requirement comprises multiple service cards for a plurality of items, displaying the multiple service cards for reminding the user of the plurality of to-do items; or when the presentation requirement comprises at least two service cards for at least two related items, reorganizing and then displaying the at least two service cards for reminding the user of the at least two related to-do items, such as taught by Louch, for the purpose of providing to do list service cards which provide lists of items needing to be completed by the user.
	Regarding claim 5, Stamm as modified by Gong and Louch discloses the method of claim 4, wherein the reorganizing and then displaying the at least two service cards comprises: prioritizing the at least two service cards and displaying the at least two service cards in a priority order (Louch, [0094], calendar module or application 148 includes presentation requirements for creating, displaying, modifying, and storing calendar entries, such as “to do lists” for multiple items (each to-do list) that are updated when modifying the lists; for example, each to do list is updated with items completed are removed by a user or new items are added by the user to create a new ordered list of things to do based on user entries of to do items and times such to do items must be completed).	The motivation is the same as in claim 4.
	Regarding claim 6, Stamm as modified by Gong and Louch discloses the method of claim 5, further comprising: 	receiving user instructions, adding/deleting the service cards, or adjusting an order of the plurality of service cards (Louch, [0094], calendar module or application 148 includes presentation requirements for creating, displaying, modifying, and storing calendar entries, such as “to do lists” for multiple items that are updated when modifying the list; for example, to do list is updated with items completed are removed by a user or new items are added by the user to create a new ordered list of things to do based on user entries of to do items and times such to do items must be completed).
	Regarding claim 7, Stamm as modified by Gong discloses the method of claim 1, but does not explicitly disclose further comprising:	receiving a notification of service content update sent by a service party and acquiring service cards related to the service content again.	Louch teaches further comprising:	receiving a notification of service content update sent by a service party and acquiring service cards related to the service content again (Louch, [0099], widget module 149 can poll or receive push data from an external source for weather data, stock data, time data, etc. to receive notification of service content being updated and send by a service party of external source to acquire service cards of the new content again).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for displaying service cards of Stamm and Gong to have receiving a notification of service content update sent by a service party and acquiring service cards related to the service content again, such as taught by Louch, for the purpose of having updated information included in service cards and provided to a user.	Regarding claim 11, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.
	Regarding claim 12, this claim is rejected for the same reasons recited with respect to the rejection of claim 5.
	Regarding claim 13, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.  
	Regarding claim 14, this claim is rejected for the same reasons recited with respect to the rejection of claim 7.	Regarding claim 17, Stamm as modified by Gong discloses the mobile phone of claim 16, but does not explicitly disclose wherein the mobile phone is configured to package a variety of services under the related application scenes into a collection of services to be provided to the user.	Louch discloses wherein the mobile phone is configured to package a variety of services under the related application scenes into a collection of services to be provided to the user (Louch, [0094], calendar module or application 148 includes presentation requirements for creating, displaying, modifying, and storing calendar entries, such as “to do lists”; stocks, weather and other services can also be updated based on location or scene of the device and provided to the user as related application scenes for the current calendar date).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile phone for displaying service cards of Stamm and Gong to have wherein the mobile phone is configured to package a variety of services under the related application scenes into a collection of services to be provided to the user, such as taught by Louch, for the purpose of reducing the required searching for information by the user to perform services related to the service cards.
	Regarding claim 18, Stamm as modified by Gong and Louch discloses the mobile phone of claim 17, wherein the display screen is a touch screen (Stamm [0022], display is a touchscreen), and wherein the mobile phone is configured to detect a user behavior of dragging function interfaces, and generate a service card based on the user behavior (Louch, [0094, 0171, 0172, 0190], calendar module or application 148 includes presentation requirements for creating, displaying, modifying, and storing calendar entries, such as “to do lists”; stocks, weather and other services can also be updated based on location or scene of the device and provided to the user based on users behavior of dragging certain widgets to active area and being in certain locations; [0170-0171] teaches dragging of the user interface to generate a service card that is hidden).
	The motivation is the same as in claim 17.	Regarding claim 19, Stamm as modified by Gong and Louch discloses the mobile phone of claim 18, wherein the related application scenes include a time scene (Louch, [0099], widget module 149 can include time data that is updated from push/pull data), wherein the generated service card includes a trip card (Stamm, Fig. 1, travel trip card 16).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Louch in view of Gong as applied to claims 4-7, 11-14 and 17-19, and further in view of Donahue et al. (US 2012/0304116, hereinafter “Donahue”).
	Regarding claim 20, Stamm as modified by Gong and Louch discloses the mobile phone of claim 19, but does not explicitly disclose wherein the generated service card further comprises a weather card associated with the trip card.	Donahue teaches to have wherein the service cards further comprise a weather card associated with a trip card ([0029-0031], Fig. 1, notification module 114 provides weather 118 and associated travel information 120 for service cards based on notifications 116).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Stamm, Gong and Louch to have wherein the service cards further comprise a weather card associated with the trip card, such as taught by Donahue, for the purpose of conserving power and/or reducing time to launch applications for related notifications such as travel and weather conditions at the departure location and/or destination location of travel.  The service card for the weather card associated with the trip card would be generated during a drag gesture when displaying the various service cards.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694   




/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694